NO. 07-06-0186-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                         PANEL A

                                  AUGUST 9, 2006
                          ______________________________

                      ROBERT EARL PATTERSON, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                   NO. 52,286-E; HONORABLE ABE LOPEZ, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea of guilty, appellant Robert Earl Patterson was convicted of

possession of a controlled substance, enhanced. Proceeding pro se, appellant filed notice

of appeal challenging the conviction.


       We have received a certification of right of appeal by which the trial court certified

that the underlying case was a plea-bargain case with no right of appeal. By letter, dated

July 12, 2006, this Court notified appellant that the certification indicated that he had no

right of appeal. In this letter, we further notified appellant that the appeal was subject to
dismissal unless he provided this Court with an amended certification providing that he has

the right of appeal or otherwise demonstrates that there exists other grounds for continuing

the appeal by August 1, 2006. See TEX . R. APP . P. 25.2(a)(2), (d); Stowe v. State, 124
S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.). No amended certification reflecting

a right to appeal has been filed and appellant has failed to demonstrate other grounds for

continuing the appeal.


       Therefore, the appeal is dismissed.




                                                 Mackey K. Hancock
                                                     Justice




Do not publish.




                                             2